       Case 4:18-cv-01885-HSG Document 915 Filed 10/25/19 Page 1 of 3



 1   John P. Schnurer (CA Bar No. 185725)
     PERKINS COIE LLP
 2   11452 El Camino Real, Suite 300
     San Diego, CA 92130
 3   Telephone: (858) 720-5700
     Facsimile: (858) 720-5799
 4
     Ryan J. McBrayer (pro hac vice)
 5   Jonathan R. Putman (pro hac vice)
     PERKINS COIE LLP
 6   1201 Third Avenue, Suite 4900
     Seattle, WA 98101
 7   Telephone: (206) 359-8000
     Facsimile: (206) 359-9000
 8
     Attorneys for Defendants
 9   HTC CORP.
     HTC AMERICA, INC.
10

11                               UNITED STATES DISTRICT COURT

12                            NORTHERN DISTRICT OF CALIFORNIA

13                                        OAKLAND DIVISION

14

15   IN RE KONINKLIJKE PHILIPS PATENT              Case No. 4:18-cv-01885-HSG-EDL
     LITIGATION.
16                                                 JURY TRIAL DEMANDED

17                                                 DECLARATION OF RYAN MCBRAYER
                                                   IN SUPPORT OF ADMINISTRATIVE
18                                                 MOTIONS TO FILE UNDER SEAL (DKT.
                                                   NO. 879 & 904)
19

20

21

22

23

24

25

26

27

28

     MCBRAYER DECLARATION IN SUPPORT OF          -1-            CASE NO. 4:18-CV-01885-HSG-EDL
     ADMINISTRATIVE MOTION TO SEAL (DKT. 879
     & 904)
       Case 4:18-cv-01885-HSG Document 915 Filed 10/25/19 Page 2 of 3



 1          I, Ryan McBrayer, hereby declare as follows:

 2          1.      I make this declaration of my own personal knowledge, and if compelled to testify,

 3   I could and would competently testify thereto. I am a member of the State Bar of Washington, an

 4   attorney at Perkins Coie LLP, and admitted pro hac vice before this Court as counsel for

 5   Defendants HTC Corporation and HTC America, Inc. (collectively, “HTC”) in the above-

 6   referenced action.

 7          2.      I submit this declaration pursuant to L.R. 79-5(d)(1)(A) in support of Plaintiff’s

 8   Administrative Motions to File Under Seal (Dkt. Nos. 879 and 904).

 9          3.      Exhibits 11 and 12 to the Declaration of Caitlyn N. Bingaman (Dkt. No. 904-6

10   and 904-8) contain excerpts of Philips’ infringement contentions against HTC. The indicated

11   highlighted portions of these exhibits refer to or quote HTC’s source code and other highly

12   confidential technical information about HTC’s products, many of which are still on sale today.

13          4.      The indicated highlighted portions on pages 2 to 3 of Philips’ Reply In Support

14   of Motion to Exclude Untimely Theories in Dr. Mackenzie’s Rebuttal Expert Report (Dkt.

15   No. 879-4) also disclose information about HTC’s source code.

16          5.      As set forth in the Declaration of Vincent Lam (Dkt. No. 773), HTC’s source code

17   is one of HTC’s most closely-guarded trade secrets. Id. at ¶3. This information could be used to

18   HTC’s competitive disadvantage if it were revealed publicly, because it would allow HTC’s

19   competitors to copy HTC’s products. Id.

20          6.      Exhibit 15 to the Declaration of Caitlyn N. Bingaman (Dkt. No. 904-13) is a

21   complete copy of a Common Interest Agreement between HTC and Google. As set forth in the

22   Declaration of Vincent Lam (Dkt. No. 773, ¶16), which addressed this same document when

23   Philips filed it in conjunction with its motion for summary judgment, this agreement contains

24   confidential financial and business information of HTC and non-party Google, and could be used

25   against them in future negotiations with potential customers or business partners. HTC does not

26   seek to seal the fact of the existence of this agreement, only the detailed content. Accordingly,

27   HTC requests that the Court order this document remain sealed in its entirety.

28          7.      In the Ninth Circuit, “a particularized showing of ‘good cause ’ under Federal

     MCBRAYER DECLARATION IN SUPPORT OF              -2-                    CASE NO. 4:18-CV-01885-HSG
     ADMINISTRATIVE MOTION TO SEAL (DKT. 879
     & 904)
       Case 4:18-cv-01885-HSG Document 915 Filed 10/25/19 Page 3 of 3



 1   Rule of Civil Procedure 26(c) is sufficient to preserve the secrecy of sealed discovery documents

 2   attached to non-dispositive motions.” Apple Inc. v. Samsung Elecs. Co., Ltd., 727 F.3d 1214,

 3   1222 (Fed. Cir. 2013) (emphasis in original). The documents described above were filed by

 4   Philips in support of its non-dispositive motion to exclude certain opinions in Dr. Jeffay’s expert

 5   report. Moreover, even under the stricter “compelling reasons” standard, the Federal Circuit has

 6   “concluded that under Ninth Circuit law, detailed product-specific financial information,

 7   customer information, and internal reports are appropriately sealable under the ‘compelling

 8   reasons’ standard where that information could be used to the company’s competitive

 9   disadvantage.” Opperman v. Path, Inc., 13-CV-00453-JST, 2017 WL 1036652, at *1 (N.D. Cal.

10   Mar. 17, 2017) (sealing proprietary source code), citing Apple Inc. v. Samsung Elecs. Co., 727

11   F.3d 1214, 1226, 1228 (Fed. Cir. 2013).

12          8.      HTC’s request for sealing here is narrow. HTC only seeks to seal three of the

13   exhibits attached to Philips’ motion to strike certain opinions in Dr. Jeffay’s expert report and

14   only limited redactions of Philips’ reply brief regarding Dr. MacKenzie. Moreover, HTC does

15   not seek to seal the entirety of Exhibits 11 and 12 and the reply, but only the narrowed redactions

16   as highlighted, that contain source code and technical information. HTC does not seek to seal the

17   remainder of the documents attached to Philips’ motions regarding Dr. Jeffay and Dr.

18   MacKenzie, and HTC also is not seeking to seal any documents in connection with Philips’ other

19   administrative motions to seal, Dkt. Nos. 878 and 906.

20

21          I declare under penalty of perjury under the laws of the State of California and the United

22   States of America that the foregoing is true and correct.

23

24          Executed on October 25, 2019 in Seattle, Washington.

25                                                 /s/ Ryan McBrayer__
26                                                 Ryan McBrayer

27

28

     MCBRAYER DECLARATION IN SUPPORT OF               -3-                    CASE NO. 4:18-CV-01885-HSG
     ADMINISTRATIVE MOTION TO SEAL (DKT. 879
     & 904)
